          Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              5/6/2021
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                  -v-                                                  :
                                                                       :   20-cr-110 (LJL)
LAWRENCE RAY,                                                          :
                                                                       :       ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant Lawrence Ray (“Ray”) moves to suppress statements he made after his arrest

on February 11, 2020, on the grounds that his Miranda rights were not effectively conveyed to

him and that he did not voluntarily waive his rights. He also contends that he invoked his right

to stop questioning. For the reasons that follow, the motion is denied.

                                               BACKGROUND

        A.       The Indictment

        On February 6, 2020, a Grand Jury sitting in this District returned Indictment 20 Cr. 110

(the “Indictment”). Dkt. No. 2. The Indictment charged Ray with nine counts: Extortion

Conspiracy in violation of 18 U.S.C. § 1951 (Count One), Extortion in violation of 18 U.S.C.

§§ 1951, 1952 (Count Two), Sex Trafficking in violation of 18 U.S.C. §§ 1591, 1592 (Count

Three), Forced Labor in violation of 18 U.S.C. §§1589, 1582 (Count Four), Forced Labor

Trafficking in violation of 18 U.S.C. §§ 1590, 1592 (Count Five), Forced Labor Conspiracy in

violation of 18 U.S.C. § 1594 (Count Six), Use of Interstate Commerce to Promote Unlawful

Activity in violation of 18 U.S.C. § 1952(a)(3) (Counts Seven and Eight), and Money

Laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2 (Count Nine). Id. at 10-19.
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 2 of 23




       The Indictment alleges that Ray targeted a group of college students and others for

indoctrination and criminal exploitation, including extortion, forced labor, and prostitution. Id.

at 1. “Over the course of nearly a decade, between in or about 2010 through the present, RAY

subjected the Victims to sexual and psychological manipulation and physical abuse.” Id. He is

accused of extracting false confessions from at least seven victims who admitted to causing harm

and damage to Ray and to his family members and associations, id., and then leveraging the

victims’ false confessions to extort money from the victims, to force some of the victims to

perform unpaid manual labor, and to cause one of the female victims to engage in commercial

sex acts for Ray’s financial benefit, id. at 1-2. The Indictment includes examples of Ray’s

physical threats to certain of the victims, his use of the false confessions to force the victims to

pay him hundreds of thousands of dollars, his use of verbal and physical threats to force the

victims to perform work on a project owned by a Ray family member, and his inducement of one

victim to act as a prostitute. Id. at 2-9. He is also alleged to have laundered the proceeds of his

criminal activity. Id. at 9-10.

       B. Ray’s Arrest and Post-Arrest Statement

       Ray was arrested by the Federal Bureau of Investigation (“FBI”) pursuant to a warrant on

February 11, 2020. Ray has moved to suppress statements he made to a FBI special agent

immediately after his arrest. The Court held a hearing on Ray’s motion to suppress his post-

arrest statement on April 28, 2021. In connection with that motion, the Court received Ray’s

declaration in support of the motion. The Court also heard the testimony of the two officers who

participated in the interview, FBI Special Agent Kelly Maguire (“Agent Maguire”) and Detective

Walter Harkins (“Detective Harkins”) of the New York Police Department (“NYPD”) and




                                                  2
          Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 3 of 23




reviewed the evidence offered and received during that testimony. Ray chose not to testify at the

hearing. The following summarizes the evidence before the Court and the Court’s findings.

         Ray was arrested at his home in Piscataway, New Jersey (“Piscateway residence”) on

February 11, 2020. The arrest occurred at approximately 6:00 a.m. At the time he was arrested,

law enforcement also executed a search warrant for the Piscataway, New Jersey residence. He

was interrogated in a bedroom in the home for approximately one and a half hours by Special

Agent Maguire, after he signed an FBI Advice of Rights form. Special Agent Maguire was

accompanied by Detective Harkins of the NYPD. Thereafter, Ray was transported to the FBI

offices at 26 Federal Plaza in New York for processing and was ultimately presented to this

Court.

         The parties dispute the circumstances of the interrogation. The evidence at the hearing

consisted of the sworn declaration submitted by Ray in connection with his motion to dismiss

and the testimony of Special Agent Maguire and Detective Harkins. The interrogation was not

recorded, but a recording was made of Ray’s statements while he was being transported to the

FBI’s offices. That recording was introduced in evidence at the hearing.

         According to Ray, he was out late the night before the arrest and did not return to his

home until around 1:00 a.m.; he did not get in bed until around 2:25 a.m. Dkt. No. 109-1, Ex. A

¶ 2. Before going to sleep, he took Nyquil and Excedrin PM, and he had a shot of vodka. Id.

He was asleep when the agents arrived and he woke up when he heard banging and yelling. Id. ¶

3. He went towards the front door and one of the officers (whom he believed to be Detective

Harkins) pointed his gun at Ray and said “hands up.” Id. He states that at some point, officers

directed him to his bedroom where two people started questioning him. Id. ¶ 5. The female

officer was sitting on the bed with Ray and the male officer sat nearby in the room, which was




                                                  3
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 4 of 23




small and cluttered. Id. Ray states that the room felt very tight, that the officers were

uncomfortably close to him, and that he was “exceedingly groggy and exhausted.” Id. ¶ 6. He

states that the agents had him “sign a piece of paper,” that he understood he had to sign it, and

that he does not remember anyone reading to him from the paper or reading him his rights before

he was asked questions. Id. ¶ 12. Ray states that he told the officers that he “did not want to talk

at the beginning and repeated this several times later, saying [he] was too groggy and didn’t want

to keep talking.” Id. ¶ 8. He claims that the male officer repeated several times through the

questioning that it would go well with the judge if he talked and that the faster he told the agents

what they needed to know, the faster he would be released by the judge. Id. ¶ 9. He also states

that the male officer, using an aggressive voice, complained that Ray was not answering the way

the officer wanted him and that Ray stated that he did not want to talk “right now,” but that it

was “fruitless to complain” because “[t]hey just kept asking questions.” Id. ¶ 10.

       Ray also states that, at the time and for many years, he was taking Adderall four times a

day and had grown completely dependent on it, and that without the medication, his “brain felt

foggy, [his] thoughts were confusing, and [he] had difficulty concentrating.” Id. ¶ 7. He says

that he asked several times for his medication but was denied it. Id. He also states that as he was

sitting on the bed, he fell backward a few times and that at one point he got up to go to the

bathroom and almost fell. Id. ¶ 11. He further states that at one point, the male officer asked for

the code to Ray’s phone and said that if he did not provide the code, the judge would see him as

uncooperative and that he would not get bail. Id. ¶ 13. So Ray gave the code to the agent. Id.

       The testimony of Maguire and Harkins differs from that of Ray on many of the material

events of the interrogation. Special Agent Maguire testified that she was the case agent on Ray’s

case. Dkt. No. 116-1 ¶ 2. At the time of Ray’s arrest and interrogation, she had been a special




                                                  4
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 5 of 23




agent with the FBI for two and a half years. Id. ¶ 1. Before joining the FBI, she served in the

Charleston Police Department in Charleston, South Carolina for approximately nine years, where

she achieved the rank of detective and investigated narcotics crimes, vice-related crimes, and

crimes related to children. Id.

       Agent Maguire spent February 10, 2020 finalizing the operational plan for Ray’s arrest

and was the team leader for the arrest and searches on February 11. Hr’g Tr. at 108:16-18. As

part of her preparations on February 10, 2020, Special Agent Maguire tracked Ray’s location

through GPS information she obtained pursuant to a search warrant. Id. at 109:5-6. The GPS

information indicated the whereabouts of a cellphone registered to Ray every ten or fifteen

minutes. Id. at 109:20. It indicated that Ray returned to the Piscataway residence shortly after

11:00 p.m. on February 10, 2020, and did not leave the residence thereafter; when Agent

Maguire searched the residence the next day, she located a cellphone and confirmed that it was

the same cellphone she had been tracking. Id. at 109:7-12.

       Agent Maguire arrived at the Piscataway residence at approximately 6:00 a.m. on

February 11. She knocked, and two individuals answered the door. Id. at 111:7-17. After

entering the residence with her gun drawn, she proceeded to the living room while the team

conducted a protective sweep. All occupants of the house were assembled in the living room.

After the sweep was complete, she provided interview packets containing materials relating to

subjects other than Ray to the interview teams who were gathered with the occupants of the

residence in the living room. Id. at 111:7-112:9. By the time Special Agent Maguire had

gathered the residents in the living room, no one had a gun drawn. Id. at 112:15-20. She then

asked Ray to follow her and Detective Harkins back to the bedroom from which he had emerged

initially at the time the officers entered the home. Id. at 112:5-9.




                                                  5
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 6 of 23




       Upon entering the bedroom, Special Agent Maguire took a seat at the head of the bed,

while Ray was seated at the foot of the bed. Id. at 113:17-21. She introduced herself to Ray as

the case agent, advised him that she had a warrant for his arrest, and told him that she wanted to

speak to him regarding the charges against him. She stated that she would advise him of his

rights first and that it would be his decision on whether or not he spoke to her. Id. at 114:7-12.

She then read Ray both the arrest warrant and his Advice of Rights. Id. She handed him the

Advice of Rights form from which she had been reading and told Ray that he should sign it if he

wished to talk with her without an attorney. Id. at 114:18-23. Ray “glanced” at the form and

then signed it. Id. at 116:8-10. She then proceeded to ask him questions. Id. at 115:5-9. She

characterized Ray as polite and respectful while discussing the form and attentive and engaged

throughout the conversation, giving full and complete responses. Id. at 115:12-14. He was

coherent and alert, aware of his surroundings and knew what was occurring. Id. at 116:17-19.

The interview lasted approximately an hour and a half. Id. at 117:3. At no point did Ray

indicate that he was feeling groggy or fall backward. Id. at 117:9-12. At one point, Ray asked

for water; he was given it. Id. at 117:24-118:5. He also asked to use the bathroom; he was given

that opportunity and used the bathroom twice. Id. Ray did not appear to have any difficulty

standing, he did not need assistance walking, and he did not stumble. Id. 118:13-21. Special

Agent Maguire testified that during the interview, Ray did not ask for medication or indicate he

could not proceed without medication. Id. at 118:22-119:119:2. Ray did not have difficulty

answering the questions and his answers were generally responsive. Id. at 122:5. He did not

appear physically sick or psychologically unwell. Id. at 122:13-15.

       Agent Maguire recalled that at one point during the interview, she asked Ray about

whether he had asked anyone to write statements admitting that they had poisoned him and




                                                 6
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 7 of 23




discussing the damage they had caused him. Id. at 119:5-7. Ray stated, “I don’t want to talk

about this” and then proceeded to say that the investigation was a “smear campaign” against him

and that he had been poisoned by a number of individuals at the behest of former NYPD Chief

Bernard Kerik. Id. at 119:7-11. Agent Maguire responded that she would give him an

opportunity to speak about those issues but she wanted him to answer her questions directly. Id.

at 119:11-13. He then replied, “you need to listen to me.” Id. at 119:14-18. At that point, Agent

Maguire paused the interview, reminded him that she was conducting the questioning, and stated

that if he wished to discontinue the interview, they could stop and she would proceed with the

booking process. Id. Ray indicated that he wanted to proceed. Id. 119:21. At no point, before

or after, did Ray say he wanted to discontinue the interview and the interview ended only when

Agent Maguire had generally covered the questions she wanted to pose and believed it was time

to conclude in order to meet the marshal’s cutoff. Id. at 121:23-121:2.

       The only time Agent Maguire mentioned a judge was when Ray interrupted her and,

being cognizant of the time, she stated that she wanted to proceed with her line of questioning

because she wanted to meet the marshal’s cutoff to go before a judge for Ray’s initial

appearance. Id. Otherwise neither she nor Detective Harkins mentioned anything about a judge.

Id. at 120:19. Nor did they say anything to Ray about his potential release on bail. Id. at 120:22.

Neither had their guns drawn during the conversation. Id. at 121:1-5. Ray was not handcuffed.

Id. at 121:6-7. No one shouted or raised their voices or threatened Ray. Id. at 121:8-15. Ray

never said he wanted to consult an attorney.1 Id. at 121:18-20.



1
  Special Agent Maguire’s FBI Form 302 reflects that, at one point during the interview, Ray
stated that he had shared with his attorney, identified by name, information on the students who
allegedly damaged his property and poisoned him and his attorney had sent a complaint to the
prosecutors , but Special Agent Maguire did not ask Ray whether he wanted to consult with that
attorney and Ray did not at any point request during the interview to consult with counsel.


                                                 7
         Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 8 of 23




       Agent Maguire had heard before the interview that Ray took the medication Adderall and

she asked him if he took Adderall. Id. at 159:21-24. He responded that he took it four times a

day, but he did not ask for it during the interview. Id. at 160:19-23. Agent Maguire also knew,

before the interview, that Ray had made claims that he suffered from mercury poisoning and

during the interview, Ray mentioned that he had been poisoned and showed his teeth to

demonstrate the effect of the poisoning. Id. at 168:21-169:1, 173:18-23. During the interview,

however, Ray did not complain that he was suffering from the effects of mercury poisoning. Id.

at 123:3-5. Although Agent Maguire mentioned to Detective Harkins in the days leading up to

the arrest that Ray might need to be medically evaluated to determine whether he was sound for

housing in jail in light of his claim that he had been poisoned, she had no concerns about his

physical or psychological health during the interview. Id. at 123:7-10.

       Detective Harkins’ testimony was similar to that of Agent Maguire. He testified that he

was a 28-year veteran of the NYPD, currently assigned to the New York Child Exploitation and

Human Trafficking Task Force and that he was working on that task force in February 2020. Id.

at 8:18. On February 11, 2020, he was assigned to be rear security for the search of the

Piscataway residence, making sure that no one exited the premises and checking for safety and

tactical concerns, and to assist with the interview and subsequent transportation and processing

of Ray. Id. at 9:14-16. He was not assigned to the investigation but was helping out for the day.

Id. at 9:21. He arrived at the residence at approximately 6:00 a.m. and proceeded to the rear of

the residence. Id. at 10:14. After he was given the “all clear” signal that it was safe for him to

enter the house, he then entered the residence through the front door at approximately 6:02 a.m.

Id. at 10:21-11:3. He did not have a gun drawn nor, when he entered, did he see others with their

guns drawn. Id. at 11:4-10. He did not point his gun at Ray or say “hands up” and he did not see




                                                 8
           Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 9 of 23




other law enforcement agents point their gun at Ray or say “hands up.” Id. at 11:19-12:1.

          After entering the residence, he was directed to the rear bedroom to assist Agent Maguire

in interrogating Ray. Id. at 12:2-6. He shut the door and Agent Maguire then read Ray his

Miranda rights. Id. at 12:9-12. Ray signed the FBI Advice of Rights form and both Agent

Maguire and Detective Harkins signed it at 6:19 a.m. attesting to his observation of Ray signing

it. Dkt. No. 109-1, Ex. E. During the reading of the rights and the questioning, Agent Maguire

was approximately six feet away from Ray on the bed and Harkins was approximately eight feet

away. Id. at 13:15-20. Ray was dressed in sleepwear. Id. at 32:9.

           Detective Harkins recalled that after Ray signed the Advice of Rights form, Agent

Maguire began to ask Ray questions. Id. at 14:14-18. Like Agent Maguire, Detective Harkins

characterized Ray as alert and attentive when he was read his Miranda rights, and described him

as alert, coherent, engaged, and fully awake throughout the interview. Id. 14:21-15:9. He

testified that Ray’s answers were generally responsive and he had no difficulty responding to

questions. Id. He recalled that at one point during the interview, Ray went on several lengthy

tangents in response to Agent Maguire’s questions. Id. at 50:11-15, 51:5-7. Detective Harkins

also recalled that, at one point, Ray attempted to ask him and Agent Maguire questions. Id. at

18:17-18. Agent Maguire responded that it was her interview and she would be asking the

questions. Id. That was the only time Agent Maguire raised her voice ever so slightly. Id. at

20:2-3.

          Ray did not fall back on the bed. Id. at 15:17-18. He asked to use the bathroom and was

permitted to use it. Id. at 16:1-4. He did not need assistance getting up to go to the bathroom or

walking to the bathroom and he did not stumble. Id. at 16:5-7. He was not handcuffed. Id. at

19:20-21. No one threatened him. Id. at 20:6-7. While both Agent Maguire and Detective




                                                  9
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 10 of 23




Harkins were armed, their weapons were concealed. Id. Ray did not at any point state that he

did not want to continue answering questions. Id. at 18:1-3. He did not say that he wanted to

consult with his attorney. Id. at 20:10-12. He did not appear physically sick or psychologically

unwell, and Detective Harkins had no concerns about Ray’s physical or psychological health. Id.

at 21:17-19. Detective Harkins did not recall Ray appearing groggy or saying he was tired. Id.

at 35:6-7. He denied saying anything to Ray, or hearing Agent Maguire say anything to Ray,

about how a judge would view his participation in the interview. Id. 18:22-19:4. The only time

he said anything to Ray about his potential release on bail was during the arrest processing when

he said that he had no authority in that. Id. at 19:1-4.

       Like Agent Maguire stated, Detective Harkins testified that he did not ask Ray questions

during the interview. Id. at 45:25-46:3. Only at the conclusion of the interview did he ask Ray

one or two questions. Id. at 46:4-5.

       Detective Harkins recalled that at one point, either when the interview ended or toward

the end of the interview, Ray asked for his Adderall medication. Id. 17:13-18. Although there

was a prescription bottle of Adderall in the room with Ray’s name on it, it was empty and the

only other bottle was in the name of Ray’s daughter. Id. at 16:19-17:12. As a result, and

because he believed it was illegal to provide drugs prescribed for one person to another person,

Detective Harkins did not give Ray the drugs in the name of his daughter. Id. at 17:16-18.

However, Ray did not say he could not continue answering questions without medication or that

he felt groggy. Id. at 17:23-25.

       During the interview, Ray did say that he suffered from mercury poisoning and that he

was the victim of a poisoning campaign that had disrupted his life. Id. at 35:15-23. Ray said he

could not work due to some health concerns and at one point opened his mouth wide to show




                                                  10
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 11 of 23




how the poisoning had affected his teeth. Id. at 37:14-21. However, Ray did not appear

physically sick or psychologically unwell. As is his practice with all persons who are arrested,

Detective Harkins asked Ray during the interview, in transit, and during processing, whether he

needed immediate medical or psychological attention. Id. Ray denied that he needed medical or

psychological attention. Id. at 39:5-25. The only complaint Ray had from the time he was

arrested until he was presented was that his stomach was bothering him. Id. at 40:23-41:1.

       While Detective Harkins was transporting Ray to 26 Federal Plaza for processing, Ray

was recorded. The recording was played for the Court and in it Ray stated that he had been

through the arrest process in the past. Id. at 25:11-13.

       The interrogation of Ray was not recorded. Agent Maguire assigned Detective Harkins

to record the interrogation but he misunderstood the assignment and did not turn on his recording

equipment. The Court finds the explanations provided by both Agent Maguire and by Detective

Harkins to be credible. Before the interrogation, Agent Maguire asked Detective Harkins

whether he had his recording equipment and asked him to turn the equipment on. Id. at 111:23-

112:9. Detective Harkins did not do so. Id. at 125:7-9. On prior occasions, when he had been

asked to record the transport of a suspect after he or she was arrested, he had not been assigned

to record the interview itself. Id. at 72:22-73:8. Detective Harkins misunderstood the instruction

and believed that he should follow his past practice, recording the transport only. Id. at 73:10-1.

He believed that Agent Maguire was going to record the interrogation. Id. at 73:14-19. It was

not until the following day when Agent Maguire attempted to download the recordings from the

recording devices that she learned that Detective Harkins had failed to record the interrogation;

at the same time, Detective Harkins recognized his mistake and realized that he was supposed to

have recorded the interrogation. Id. 125:17-22. Agent Maguire was in the process of preparing




                                                 11
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 12 of 23




her memorandum of the interrogation and observed that there were not two recordings of Ray—

one for the interrogation and one for the transport. Id. She confronted Detective Harkins who

admitted that he had not recorded the interrogation and to his misunderstanding regarding

whether he was to record it. Id. Both were surprised and Harkins was embarrassed. Id. at

125:23-126:1.

        There is no evidence that the failure to record the interview was anything other than a

mistake—one that may prove costly when the Government may be unable to establish Ray’s

post-arrest statements at trial through anything other than Agent Maguire’s testimony and

perhaps her notes. There is no evidence that Agent Maguire and Detective Harkins somehow set

out to conduct an illegal interview and decided in advance not to turn on the recorder. Nor is

there evidence of a recorder being stopped in midstream or a gap in the recording—an “18.5

minute gap.”2 Detective Harkins simply failed in his assignment to turn on the recorder as a

result of negligence and not as a result of any intentional misconduct.

                                            DISCUSSION

        Ray argues that he did not knowingly and voluntarily waived his Miranda rights on

February 11, 2020, and that, after questioning began, he invoked his right to silence.

Accordingly, he contends that his statements should be suppressed and that the Government

should not be able to offer them in its case-in-chief at trial.

        The Court applies standards that are well-traveled. Under the Fifth Amendment to the

Constitution, a defendant in custody must be read his Miranda rights before he is interrogated.




2
  The reference is to a gap in the White House tapes that were turned over in the Watergate
inquiry. See George Lardner Jr., Haig Tells of Theories on Erasure, Wash. Post (Dec. 7, 1973),
available at: https://www.washingtonpost.com/wp-
srv/national/longterm/watergate/articles/120773-1.htm


                                                  12
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 13 of 23




U.S. Const. amend. V. The police can continue questioning only if the defendant has knowingly

and voluntarily waived his right to be silent. A knowing waiver is made when the defendant

agrees to speak “with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986); see

also United States v. Plugh, 648 F.3d 118, 127 (2d Cir. 2011); United States v. Gomez, 199 F.

Supp. 3d 728, 748 (S.D.N.Y. 2016). A waiver is “voluntary” if “it was the product of a free and

deliberate choice rather than intimidation, coercion, or deception.” Moran, 475 U.S. at 421.

       The Government bears the burden of demonstrating a knowing and voluntary waiver.

Berghuis v. Thompkins, 560 U.S. 370, 383-84 (2010). “The question of waiver must be

determined on the particular facts and circumstances surrounding [the] case, including the

background, experience, and conduct of the accused.” Plugh, 648 F.3d at 127 (quoting United

States v. Spencer, 995 F.2d 10, 11 (2d Cir. 1993) (per curiam)). Likewise “[w]hen evaluating

voluntariness,” United States v. Gaines, 295 F.3d 293, 298 (2d Cir. 2002) (citing North Carolina

v. Butler, 441 U.S. 369, 373 (1979)), a court must “make a case-by-case determination based

upon the totality of the circumstances[.]” Id. at 298-99 (citing Tankleff v. Senkowski, 135 F.3d

235, 244-45 (2d Cir. 1998)). These circumstances include “the accused’s characteristics, the

conditions of interrogation, and the conduct of law enforcement officials.” United States v.

Anderson, 929 F.2d 96, 99 (2d Cir. 1991); see United States v. Haak, 884 F.3d 400, 409 (2d Cir.

2018) (same); United States v. Rodriguez, 2019 WL 112621, at *7 (E.D.N.Y. Jan. 4, 2019)

(same); see also United States v. LaPorte, 779 F. App’x 63, 65 (2d Cir. 2019) (holding that a

court should assess such factors as “the accused’s age, his lack of education or low intelligence,

the failure to give Miranda warnings, the length of detention, the nature of the interrogation, and

any use of physical punishment”) (quoting Campaneria v. Reid, 891 F.2d 1014, 1020 (2d Cir.




                                                13
          Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 14 of 23




1989)).

          The Court finds that the Government has sustained its burden of establishing that Ray

knowingly and voluntarily waived his right to remain silent both at the commencement of the

interview and throughout the interview. The Court also finds that Ray never unequivocally

requested that questioning cease.

          Ray and the Government present conflicting accounts of whether Ray was read his

Miranda rights and understood them. Ray states that the agents just had him “sign a piece of

paper” that he understood he had to sign and that he does not recall being read his rights. Both

Agent Maguire and Detective Harkins testified that Ray was read his Miranda rights and was

given an FBI Advice of Rights form to read and sign before any questioning began. They further

testified that Ray appeared to understand those rights. The Court has considered Ray’s

declaration but gives it less weight both because it was not tested by cross-examination and

because it is not credible and is contradicted in numerous respects by the other evidence before

the Court. See United States v. Rico, 2019 WL 4014826, at *9 (S.D.N.Y. Aug. 26, 2019) (noting

that defendant has the right to present evidence through a declaration while choosing not to

testify at a hearing but nonetheless giving the declaration less weight). The Court credits the

testimony of Agent Maguire and Detective Harkins which was credible and persuasive. Neither

overstated the evidence.

          Agent Maguire offered that after being read his rights and being given the Advice of

Rights form, Ray only glanced at the form before signing it. The evidence that Ray was read his

rights and thereafter agreed to speak alone supports that the waiver of his right to remain silent

was knowing. See Butler, 441 U.S. at 373 (“[W]aiver can be . . . inferred from the actions and

words of the person interrogated.”). That is because “the law can presume that an individual




                                                 14
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 15 of 23




who, with a full understanding of his or her rights, acts in a manner inconsistent with their

exercise has made a deliberate choice to relinquish the protection those rights afford.” Berghuis,

560 U.S. at 385; see also United States v. Scarpa, 897 F.2d 63, 68 (2d Cir.1990) (same); Plugh,

648 F.3d at 127; Spencer, 995 F.2d at 11-12 (finding knowing and voluntary waiver where

defendant testified that he “was presented with an FBI waiver form describing his Miranda

rights, . . . he read the form, and . . . he understood all his rights”); Rodriguez, 2019 WL 112621,

at *7 (“A signed waiver form is strong, but not conclusive proof that a defendant knowingly and

voluntarily waiver his Miranda rights.”). Ray “was in his own apartment and not handcuffed

when he signed the form, and he was given adequate time to review and consider it.” Rico, 2019

WL 4014826, at *24.

       Moreover, at the time Ray was read his rights and then interviewed, he was hardly new to

the criminal justice system. He was an educated adult. He was in a position to understand the

words that he was read and the form that he was given and to appreciate the significance of the

interview. Agent Maguire testified that Ray had previously been arrested ten times, and the

Court heard the recording of Ray where he indicated that he had been processed before. Ray’s

“background and experience” corroborate that he knew what he was being told on February 11,

2020 and knew he had a right to remain silent and, knowing those rights, he chose not to exercise

them. See Plugh, 648 F.3d at 128 (holding that evidence that defendant was advised of his

Miranda rights before he began speaking with the custodial agents and that he understood those

rights and was familiar with his rights because of his experience as a state corrections officer was

supportive of the conclusion that defendant knowingly and voluntarily relinquished his rights).

       The evidence does not support Ray’s claim that he was too groggy, tired, or in need of

medication to understand what he was being told on the morning of his arrest. In the first




                                                 15
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 16 of 23




instance, the evidence does not support Ray’s self-serving claim that he arrived at the Piscataway

residence only at approximately 1:00 a.m. on the morning of February 11. Agent Maguire

credibly testified that cellphone location data indicated that he returned to the residence at 11:00

p.m. the night before. In any event, whether he arrived at 11:00 p.m. the night before the

interview or at 1:00 a.m. the morning of the interview, and whether or not he went to sleep at

2:30 a.m., he was sufficiently alert at 6:00 a.m. when he was read his Miranda rights. The police

are not foreclosed from conducting a custodial interview if, as is commonly the case, they make

an early morning arrest or the defendant happens to be in pajamas. Ray answered the questions

directly and comprehensibly. He was alert and coherent enough to ask for water, which he was

given. He was alert and coherent enough to ask to use the restroom—and he was given that

opportunity. He was alert and coherent enough to answer questions throughout an hour and a

half interview, which ended only when Agent Maguire chose to end it. Finally, he was alert and

coherent enough to—at one point—try to take over the interview and steer it in the direction he

wanted it to go. The Court finds he knew he could have stopped answering questions at any time

and nonetheless and knowingly chose not to do so.

       The evidence does not support the claim that the effects of the condition for which Ray

was taking Adderall or his claimed mercury poisoning somehow prevented him from

understanding his rights. Besides the statements that he took Adderall four times a day and that

he claimed to have suffered mercury poisoning, there was no evidence of Ray’s medical

condition or that the condition somehow prevented him from appreciating and understanding

what he was being told. The subject of Adderall came up for the first time only when Special

Agent Maguire asked him whether he had been prescribed the drug. Ray did not introduce the

topic. Ray did not submit evidence indicating that his claimed medical conditions prevented him




                                                 16
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 17 of 23




from understanding the questions he was asked or directly responding to them. If he understood

the questions, there is no reason to doubt he also understood his rights. Ray was asked several

times whether he needed medical or psychological attention, and each time he responded that he

did not. His only complaint was that his stomach was bothering him.

       The defense argues that the Government has failed to meet its burden to demonstrate a

knowing waiver, because it has no recording of the agents reading Ray his rights and because

Agent Maguire did not take contemporaneous notes describing how the Miranda rights were

read. But notes were not taken because of the belief that the interview was being recorded.

While the absence of a recording may be unfortunate for the Government when and if it presents

Ray’s statements to a jury, the lack of a recording alone does not entitle Ray to suppression of

the statements or to prevent the Government from presenting them. That Ray was read his rights

and given a form listing his rights before questioning began is supported by the credible

testimony of two law enforcement agents, which is further corroborated by a copy of the form

Ray himself signed.

       Courts have held that the Government can demonstrate a knowing and voluntary waiver

of the privilege and the defendant’s understanding even in the absence of the defendant’s

signature on a form signifying that understanding and that such a signature is “not a necessary

condition for establishing a knowing and voluntary waiver.” United States v. Ashburn, 76 F.

Supp. 3d 401, 440-41 (E.D.N.Y. 2014) (citing cases). It follows that the credible testimony of

two law enforcement agents plus a signed waiver form is sufficient to satisfy the Government’s

burden even in the absence of a recording or notes contemporaneously corroborating that the

defendant was read and understood his rights. See Gaines, 295 F.3d at 298 (holding that

“[w]hile it would be preferable to have physical evidence supporting [the officer’s] testimony,




                                                17
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 18 of 23




such as [the defendant’s] signature of acknowledgment,” it was not necessary to satisfy the

Government’s burden); United States v. James, 415 F. Supp. 2d 132, 153 (E.D.N.Y. 2006)

(holding that waiver was knowing and voluntary even when there was no “written confirmation

of the waiver either through a signed waiver form or in the interview report”).

       The evidence also does not support Ray’s claim that his statements were involuntary. In

considering Ray’s claim, the court examines “the totality of the surrounding circumstances,”

including “the age of the accused, education level, intelligence, extent of advice regarding

constitutional rights, length of detention, repeated and prolonged nature of the questioning, and

the use of physical punishment, such as the deprivation of food or sleep.” United States v.

Gomez, 2018 WL 501607, at *2 (S.D.N.Y. Jan. 19, 2018) (internal citations and quotations

omitted). Moreover, “[c]oercive police activity is ‘a necessary predicate’ to finding that a waiver

of Miranda rights was not voluntary.” Gomez, 199 F. Supp. 3d at 748 (quoting Coronado v.

Lefevre, 748 F. Supp. 131, 139 (S.D.N.Y. 1990)). The question thus is not whether, as a result of

the defendant’s physical or psychological condition, he is able to exercise free will but rather

whether the statements are the product of “coercive tactics” or “police overreaching”—i.e,,

whether the police “exploited [the defendant’s condition] with coercive tactics.” Colorado v.

Connelly, 479 U.S. 157, 164-65 (1986). A statement is coerced if the circumstances demonstrate

that “the government agents’ conduct ‘was such as to overbear a defendant’s will to resist and

bring about confessions not freely self-determined.’” United States v. Kaba, 999 F.2d 47, 51 (2d

Cir. 1993) (alteration omitted) (quoting United States v. Guarno, 819 F.2d 28, 30 (2d Cir.

1987)); see also United States v. Walia, 2014 WL 3563426, at *12 (E.D.N.Y. July 18, 2014)

(“The critical inquiry is whether ‘under the totality of the circumstances the defendant’s will was

overborne by the agent’s conduct.’”) (quoting United States v. Broccolo, 797 F. Supp. 1185,




                                                 18
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 19 of 23




1195 (S.D.N.Y. 1992); United States v. Mendonca, 2020 WL 854584, at *4 (E.D.N.Y. 2020).

       Ray is a sophisticated adult, who was able to answer questions articulately and

intelligently. He was informed of and knew his constitutional rights, and he was not subject to

lengthy detention. At the time of his waiver, he had been in custody for between 15 and 20

minutes—enough time for him to appreciate the gravity of the situation but not so much time that

his will was overborne. He was not subjected to repeated or prolonged questioning; the

interview lasted one hour and a half. Nor was he threatened with physical punishment. He was

given water and a bathroom break when he requested them.

       The evidence does not support Ray’s claim that Detective Harkins or any other member

of law enforcement pointed a gun at him or said “hands up” when he went to answer the door.

Ray did not even answer the door. Two other occupants of the apartment did. Ray was in his

bedroom. More to the point, after the protective sweep was concluded, no member of law

enforcement raised their gun at Ray or made any threatening sounds. He was interviewed in his

own bedroom by two members of law enforcement who were at a suitable distance from him,

who did not display their firearms, and who did not threaten him. He was not handcuffed or

restrained in any way. Although the room may have been somewhat small and cluttered, it was

his bedroom and those facts do not demonstrate that Ray’s will was overborne or that his

statements were involuntary. The agents chose to interview Ray in his bedroom because it

afforded the agents and Ray more privacy while the premises search warrant was being executed.

It was not an effort to overbear his will to resist; it was an effort to find a space where he would

be comfortable freely making statements.

       The evidence also does not support Ray’s claim that the agents made threats to Ray or

offered false or misleading promises to him about how he would be treated by the court system




                                                 19
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 20 of 23




to overcome his will either before he signed the waiver form and began to answer questions or

during the course of questioning. Cf. Anderson, 929 F.2d at 99 (ruling that a defendant's waiver

was involuntary, even where the defendant signed a waiver form, because law enforcement used

“false and/or misleading” statements to coerce him). There is no evidence that Ray’s waiver or

his statements were the product of “intimidation, coercion, or deception.” United States v. Rosa,

2018 WL 722857, at *3 (S.D.N.Y. Feb. 6, 2018) (quoting United States v. Medunjanin, 752 F.3d

576, 586 (2d Cir. 2014)).3 Both witnesses credibly denied that they told Ray that the court would

view him favorably if he made statements or that they promised him he would receive bail if he

participated in an interview. They offered Ray the choice whether to speak and left it to Ray to

decide the implications of speaking, whether positive or negative. There is no evidence that Ray

was subject to any type of coercion, was threatened physically or psychologically abused or that

he was made any type of promises such that his will was overborne. The best evidence for Ray in

support of this claim is Agent Maguire’s testimony that when Ray attempted to volunteer his

own statements or refused to answer her statements, she responded that the choice to answer was

his and that, if he did not answer, the officers could proceed to having him processed. But the

statement that Ray would be processed after his interview ended was not a threat. It was a

statement of a consequence that would follow regardless whether Ray spoke or how or when the



3
  For that reason, United States v. Outland, 2021 WL 1399280 (7th Cir. Apr. 14, 2021), upon
which Ray relies, is distinguishable. Outland stands for the unexceptional proposition that where
the Government seeks to use a defendant’s custodial statements it must establish both that the
defendant received and validly waived his Miranda rights and that his statements themselves
were voluntary. Id. at *2. In that case, the district court conducted no hearing and made no
finding that the defendant knowingly and voluntarily waived his Miranda rights, which were read
to him shortly after he recovered from having arrived unconscious in the emergency room from a
drug overdose. In this case, by contrast, the Court has had the opportunity to consider the
testimony of law enforcement and finds from that testimony both that Ray knowingly and
voluntarily waived his rights before he began answering questions and that his subsequent
statements were voluntary and not the product of police coercion.


                                               20
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 21 of 23




interview ended—he would be transported for processing and ultimate presentment. Ray knew

that. It was not wrongful for Agent Maguire to tell Ray that if he chose not to answer her

questions, the agents would get started with the next steps in connection with his arrest nor does

her statement of that fact render any statements after the defendant is informed of those next

steps involuntary.

       Ray argues that his statements were involuntary because of the effects of the mercury

poisoning and because he needed Adderall which he was denied. He faults law enforcement for

not asking whether the effects of the mercury poisoning or the lack of Adderall affected his

ability to answer questions voluntarily. The evidence demonstrated, however, that Ray was able

to answer questions, that he did not fall backwards on the bed, that he did not have trouble

standing, and that he did not have any trouble walking. There was no indication that he was

medically or psychologically unwell. The evidence thus belies any claim that he was suffering

from adverse health conditions at the time of the interview that affected his ability to answer

questions or to exercise his own will. See Gomez, 2018 WL 501607, at *3. The agents were not

required proactively to secure Adderall for Ray or to obtain a medical examination for him

before they could ask him questions. “Courts have rejected claims that a statement was not

voluntarily made even when the defendant claims that he is physically ill or intoxicated.” James,

415 F. Supp. 2d at 152. Particularly in the absence of any statement from Ray that he needed

medication in order to answer questions or any indication that his statements were involuntary,

law enforcement could accept on its face Ray’s acknowledgment that he understood his rights

and his choice thereafter to answer questions, and the officers were entitled to continue to ask

him questions. Indeed, “the Second Circuit has found statements to be voluntary despite much

more compelling circumstances of discomfort and disorientation than [Ray] alleges here.”




                                                21
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 22 of 23




Gomez, 2018 WL 501607, at *2 (citing cases). In any event, the evidence establishes that Ray

was asked questions about whether he needed medical or psychological help and he stated that

he did not.

       Finally, Ray did not unambiguously invoke his right to cut off questioning. See, e.g.,

Berghuis, 560 U.S. at 381 (“an accused who wants to invoke his or her right to remain silent

[must] do so unambiguously”); Plugh, 648 F.3d at 128.4 He did not attempt to stop the interview

at all, whether ambiguously or not. He attempted to evade answering a question that was

potentially incriminating and that goes to the heart of the Government’s case—whether he had

had any of the roommates draft statements incriminating themselves. While he stated that he did

not want to answer the agent’s specific question, “his concurrent statements made equally clear

he was also not seeking to invoke his rights and thus cut offer all further questioning at that

point.” Plugh, 648 F.3d at 125. He did not stop talking but rather kept talking, going off on a

tangent that was not relevant to the question. Agent Maguire did not say at that point that Ray

had to answer questions, as the defense argues. She said that if he chose to answer questions, he

had to answer her questions and not the questions he would pose to himself. And she offered

him a chance not to answer questions. He then chose to continue talking—blaming the

investigation on a smear campaign. “At no point did [Ray] unambiguously inform the custodial

officers that he wished to invoke his right to remain silent or his right to speak with any attorney,

nor was his course of conduct such that the officers could reasonably have been put on notice

that . . . no further questioning could occur.” Id. at 126. Ray had a right to remain silent. He did




4
 The defense does not press the argument that Ray invoked his right to counsel. That argument
would be meritless. The evidence presented at the hearing establishes that Ray did not invoke
his right to counsel much less do so unambiguously. See Davis v. United States, 512 U.S. 452,
459 (1994) (right to counsel must be invoked unambiguously).


                                                 22
        Case 1:20-cr-00110-LJL Document 172 Filed 05/06/21 Page 23 of 23




not have a right to talk and to take the agents’ time addressing issues they did not want to

discuss. He was given the option either to answer the agent’s questions or not to talk at all, and

he opted for the former. Having so voluntarily and knowingly elected, he has no constitutional

right to complain if the Government now chooses to use the statements he made against him.5

                                         CONCLUSION

       The motion to suppress Ray’s post-arrest statements is DENIED.




       SO ORDERED.


Dated: May 7, 2021                                 __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




5
  Ray relies on Anderson v. Terhune, 516 F.3d 781 (9th Cir. 2008). In that case, the court held
that a defendant who first stated “I don’t even wanna talk about this no more” and “I’m through
with this,” and then stated: “I plead the Fifth” in response to police questioning had
unambiguously and unequivocally invoked his right to stay silent and that the state court’s
conclusion otherwise was an unreasonable application of clearly established federal law and was
based on an unreasonable determination of the facts. Anderson bears no resemblance to this
case. The defendant there made clear he wanted to end the interrogation. Here, the fact is clear
that Ray did not want to terminate the interview, either in response to Agent Maguire’s specific
question or at any other time. He simply preferred not to answer her question and to answer
instead a question of his own.


                                                23
